PER CURIAM.
The trial court did not err in considering the former husband’s disability benefits when determining that he did in fact have the ability to comply with both the previous judgments and orders of the court and the purge provision of the contempt order. Mims v. Mims, 442 So.2d 102 (Ala.Civ.App.1983); Riley v. Riley, 82 Md.App. 400, 571 A.2d 1261, 1266, cert. denied, 320 Md. 222, 577 A.2d 50 (1990); Christmas v. Christmas, 787 P.2d 1267, 1268 (Okla.1990); Murphy v. Murphy, 302 Ark. 157, 787 S.W.2d 684, 685 (1990). Accordingly, we affirm.
HERSEY, C.J., and GLICKSTEIN and WARNER, JJ., concur.